

116 HR 5104 IH: Respect Graduate Student Workers Act
U.S. House of Representatives
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5104IN THE HOUSE OF REPRESENTATIVESNovember 14, 2019Mr. Pocan introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo ensure full labor protections for graduate student workers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Respect Graduate Student Workers Act. 2.Sense of CongressIt is the sense of Congress that, pursuant to the definition of employee in the National Labor Relations Act (29 U.S.C. 152), graduate student workers at colleges and universities are employees and should be granted every right and responsibility conferred to them under such Act, and graduate student workers should not be excluded from the definition of employee on the basis of an educational relationship with an employer.
 3.Prohibition on certain rulemakingThe National Labor Relations Board may not finalize the proposed rule entitled Jurisdiction-Nonemployee Status of University and College Students Working in Connection With Their Studies, published September 23, 2019 (84 Fed. Reg. 49691), or make any similar rule.
		